IN THE
                          TENTH COURT OF APPEALS

                               No. 10-19-00086-CR

TILWEN GREEN,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                          From the 77th District Court
                            Freestone County, Texas
                           Trial Court No. 17-041-CR


                          MEMORANDUM OPINION

      Appellant sought to appeal his conviction for aggravated assault on a public

servant. See TEX. PENAL CODE ANN. § 22.02(b)(2)(B). On March 18, 2020, appellant's

counsel informed this Court by Motion to Permanently Abate Appeal that appellant

passed away on December 6, 2019. A certified copy of appellant’s death certificate was

attached to the motion.

      No opinion or mandate has been issued in the appeal. Therefore, in accordance

with Rule 7.1(a)(2) of the Texas Rules of Appellate Procedure, appellant’s motion is
granted, and this appeal is permanently abated. TEX. R. APP. P. 7.1(a)(2); see also Freeman

v. State, 11 S.W.3d 240 (Tex. Crim. App. 2000); Hanson v. State, 790 S.W.2d 646, 646 (Tex.

Crim. App. 1990) (noting that the death of an appellant during the pendency of an appeal

deprives the appellate courts of jurisdiction).



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal permanently abated
Opinion delivered and filed March 23, 2020
Do not publish
[CRPM]




Green v. State                                                                       Page 2